Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure). 
Claim 20’s preamble “a housing” is followed by elements that would be considered as outside the boundaries of the element of the housing, for example, a rotor and end faces of the rotor.  It is noted that all claimed elements are given weight in a claim limitation, and therefore, elements that might not be part of the “housing” are considered as part of the claimed elements, where the rotor is considered as positively recited as part of the claimed elements. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over HANSEN (U.S. Patent 4,782,656) in view of Legal Precedence.
Regarding claim 1, HANSEN discloses:  A rotary internal combustion engine (see Abstract) comprising: 
a rotor (53, 56); and
a housing (22, 27, 28, 29) circumscribing a rotor cavity (41) (see Figure 4, where (27) circumscribes the rotor cavity), the rotor received within the rotor cavity (see Figure 4), the housing having a peripheral wall (27) and a side housing assembly (28, 29) secured to the peripheral wall (see Figures 1-3), the side housing assembly having plates (28, 29) located at spaced apart ends of the peripheral wall (see Figures 1-3), the plates defining seal running surfaces in sealing engagement with opposed end faces of the rotor (see Figures 1-3), the plates made of silicon carbide (Column 5, lines 25-41 that discusses the plates being made of ceramic materials, which HANSEN earlier recited in the paragraph that the ceramic material included silicon carbide). 
Regarding claim 1, HANSEN discloses:  the plates/end walls secured at opposed ends of the peripheral wall (see Figures 1-3, where HANSEN discloses that the plate and end walls are the same component, and an end wall located on either side of the rotor), however, HANSEN fails to disclose the side housing assembly includes a separate end wall from the plate, and therefore, there are two end walls with a respective plates located on inner sides of the respective end wall. 
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the side housing assembly includes two end walls with respective plates located on inner sides of the end walls in the rotary internal combustion engine of HANSEN, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (see MPEP 2144.04 V.C Making Separable - In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)).  The separate components (i.e. the plates from the end walls) provide the benefits of being able to replace the silicon carbide plates when the plates become worn.  HANSEN discloses that the ceramic material is placed toward the interior (see Figure 3), and therefore, the plates being on the inner side of the end walls would have been obvious.
Alternatively, claims 1-4, 6, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over HANSEN (U.S. Patent 4,782,656) in view of GEIGER (German Patent Publication DE 10 2016 012 262 A1, a machine translation was provided in the IDS, which is used in the rejection below).
Regarding claim 1, HANSEN discloses:  A rotary internal combustion engine (see Abstract) comprising: 
a rotor (53, 56); and
a housing (22, 27, 28, 29) circumscribing a rotor cavity (41) (see Figure 4, where (27) circumscribes the rotor cavity), the rotor received within the rotor cavity (see Figure 4), the housing having a peripheral wall (27) and a side housing assembly (28, 29) secured to the peripheral wall (see Figures 1-3), the side housing assembly having plates (28, 29) located at spaced apart ends of the peripheral wall (see Figures 1-3), the plates defining seal running surfaces in sealing engagement with opposed end faces of the rotor (see Figures 1-3), the plates made of silicon carbide (Column 5, lines 25-41 that discusses the plates being made of ceramic materials, which HANSEN earlier recited in the paragraph to include silicon carbide). 
Regarding claim 1, HANSEN discloses:  the plates/end walls secured at opposed ends of the peripheral wall (see Figures 1-3), however, HANSEN fails to disclose the side housing assembly includes two end walls with the plates located on inner sides of the end walls. 
Regarding claim 1, GEIGER teaches: the side housing assembly includes two end walls (3) with the plates (7) located on inner sides of the end walls (see Figure 1).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the side housing assembly includes two end walls with the plates located on inner sides of the end walls in the rotary internal combustion engine of HANSEN, in order to provide a wear plate between the rotor and the end walls that improves sealing and reduces blow-by losses (see ¶0006 and ¶0011 of GEIGER).  Furthermore, having the plate and the end wall as separate elements also provides the advantage of being able to easily replace the plates if they become worn, as well as, GEIGER further includes cooling passages in the end walls (see Figure 1, ¶0001) where the plates are used to seal the cooling passages, where the cooling passages provides the advantages of cooling the internal combustion engine.
Regarding claim 2, GEIGER further teaches: peripheries of the plates sandwiched between the end walls and the peripheral wall (1) (see Figure 1). 
	Regarding claim 3, HANSEN fails to disclose the end walls define recesses at the inner sides thereof, the plates received within the recesses.
Regarding claim 3, GEIGER teaches:  the end walls define recesses at the inner sides thereof (see Figure 1, which show recesses in the inner sides of (3)), the plates (7) received within the recesses (see Figure 1). 
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the end walls define recesses at the inner sides thereof, the plates received within the recesses in the rotary internal combustion engine of HANSEN, in order to improve sealing between the rotary chamber (2), the peripheral wall (1), the plate (7), and the side walls (3) by creating interfaces that would require any working fluid from the rotor cavity that is leaked to go thru a tortuous path in order to leak into the side wall.
Regarding claim 4, GEIGER further teaches: the end walls (3) define abutment surfaces at the recesses and oriented toward the plates/silicon carbide plates (see Figure 1, which discloses the abutment surfaces), however, GEIGER fails to disclose the plates/silicon carbide plates spaced apart from the abutment surfaces. 
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have disclose the plates/silicon carbide plates spaced apart from the abutment surfaces in the modified rotary internal combustion engine of HANSEN / GEIGER, in order to allow the plate to easily sit into the recess and not buckle due to changes in temperature, where the plates/silicon carbide plates being spaces apart from the abutment allows for the plates/silicon carbide plates to grow due to the temperature changes during engine operation, as well as, the space makes the plates/silicon carbide plates easier to assemble due to not requiring perfect machining and tolerancing for the plates/silicon carbide plates to fit in the recess.
Regarding claim 6, HANSEN discloses the claimed invention, however, fails to disclose:  the side housing assembly defines pockets between the end walls and the plates, the pockets configured for circulating a liquid coolant. 
Regarding claim 6, GEIGER teaches:  the side housing assembly defines pockets between the end walls and the plates (see Figure 1, ¶0001, which shows that there are pockets in the end walls (3)), the pockets configured for circulating a liquid coolant (see Figure 1, ¶0001). 
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the side housing assembly defines pockets between the end walls and the plates, the pockets configured for circulating a liquid coolant in the rotary internal combustion engine of HANSEN, in order to provide cooling to the internal combustion engine in order to reduce stress on the components of the rotary engine.
Regarding claim 20, HANSEN discloses:  A housing (22, 27, 28, 29) for a rotary internal combustion engine (see Abstract), the housing comprising: 
a peripheral wall (27); 
end walls (28, 29) secured to opposed ends of the peripheral wall (see Figures 1-3), the peripheral wall and the end walls circumscribing a rotor cavity (41) (see Figure 4, where (27) circumscribes the rotor cavity) for receiving a rotor (53, 56) therein; and
silicon carbide plates/end walls and facing the rotor cavity (HANSEN discloses that the end walls are made of silicon carbide plates and are a single component.  See Column 5, lines 25-41 that discusses the plates being made of ceramic materials, which HANSEN earlier recited in the paragraph to include silicon carbide.  The end walls/silicon carbide plates face the rotor cavity (see Figure 3)), the silicon carbide plates/end walls defining seal running surfaces in sealing engagement with end faces of the rotor (see Figure 3, Column 5, lines 25-41 that discloses a coating (30, 31), as well as, the plates (28, 29) being made of silicon carbide.  In addition, HANSEN discloses that the end plates “maintain a fluid seal with the adjacent rotary structure”, where the adjacent rotary structure includes the rotor and the vanes (see Figures 3 and 4), and therefore, meets the limitation of defining seal running surfaces in sealing engagement with end faces of the rotor).
However, HANSEN fails to disclose  that silicon carbide plates being separate from the end walls, and therefore, that the silicon carbide plates are also located on inner sides of the end walls and facing the rotor cavity.  HANSEN discloses the end walls and the silicon carbide plates are a single component, and that the silicon carbide in the end walls does face the rotor cavity (see Column 5, lines 25-41, that discloses the benefits of having the silicon carbide material facing the rotating components, which includes low coefficient of expansion, wear-resistant, and requires a minimum of lubrication to maintain a fluid seal with the adjacent rotary structure).
Regarding claim 20, GEIGER teaches: plates (7) located on the inner sides of the end walls (3) and facing the rotor cavity (2) (see Figure 1).  GEIGER also discloses using a wear coating (9) on the plates (7) (see claim 1), as well as, HANSEN discloses using silicon carbide facing the rotor cavity due to low coefficient of expansion, wear-resistant, and requires a minimum of lubrication to maintain a fluid seal with the adjacent rotary structure (see Column 5, lines 25-41 of HANSEN)).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have silicon carbide plates located on inner sides of the end walls and facing the rotor cavity in the housing for a rotary internal combustion engine of HANSEN, in order to provide a wear plate between the rotor and the end walls that improves sealing and reduces blow-by losses (see ¶0006 and ¶0011 of GEIGER).  Furthermore, having the plate and the end wall as separate elements also provides the advantage of being able to easily replace the plates if they become worn, as well as, GEIGER further includes cooling passages in the end walls (see Figure 1, ¶0001) where the plates are used to seal the cooling passages, where the cooling passages provides the advantages of cooling the internal combustion engine.
Alternatively, claims 1-4, 6, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over HANSEN in view of GEIGER.
In the event that applicant argues that HANSEN discloses that the material of plates (28, 29) are made of ceramic material and not specifically silicon carbide, it would be obvious.
HANSEN discloses in Column 5, lines 25-41 that “suitable ceramic materials” include silicon carbide, as well as, the “plates 28 and 29” being made of “ceramic materials”.
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the end walls/plates made of silicon carbide in the internal combustion engine of HANSEN, since choosing from a finite number of identified, predictable solutions requires only routine skill in the art and would have yielded predicable results, where HANSEN specifically discloses known “suitable ceramic materials” that included silicon carbide.  The results are predictable and provide the improvement of low coefficient of expansion, wear-resistance, and minimum lubrication to maintain a fluid seal with the adjacent rotary structure (discussed in HANSEN see Column 5, lines 25-41). Furthermore, making the end plates of HANSEN completely of silicon carbide versus plating the end walls with silicon carbide requires only routine skill in the art, and produces the predictable benefit of removing the plating step, where silicon carbide has the strength, wear resistance, and low coefficient of expansion, which is beneficial in an internal combustion engine.  Making the end plates completely of silicon carbide would benefit from these intrinsic properties.
Claims 5 and 9-11 rejected under 35 U.S.C. 103 as being unpatentable over the modified rotary internal combustion engine of HANSEN / GEIGER as applied to claim 2 above, and further in view of FABRITIUS (German Patent Publication DE 102008026920 A1, a machine translation was provided with the IDS, which is utilized in the rejection below).
Regarding claim 5, the modified rotary internal combustion engine of HANSEN / GEIGER discloses the claimed invention including the plates being made of silicon carbide (see discussion above), however, they fail to disclose: the end walls are made of a material different than that of the plates. 
Regarding claim 5, FABRITIUS teaches: the end walls (4) are made of a material different than that of the plates (11) (¶0005 discloses the end wall being made of a light metal, while the plate is made of cast iron).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the end walls are made of a material different than that of the plates, where the plates are made of silicon carbide in the modified rotary internal combustion engine of HANSEN / GEIGER, in order to reduce weight and provide the necessary cooling and oil passages in simple moldable components.  By having the end wall made of light metal, this provides the benefit of reducing the weight while maintaining properties to allow for the removal of heat.  Having the plate be silicon carbide, provides the wear resistance and a low coefficient of expansion, which faces the combustion engine chamber, as well as, the silicon carbide plate was disclosed by HANSEN and GEIGER in order to provide improved wear resistance with adequate resist the friction of the lands of the rotor (see Column 5, lines 25-41 of HANSEN).
Regarding claim 9, the modified rotary internal combustion engine of HANSEN / GEIGER discloses the claimed invention as discussed above, however, fails to disclose:  sealing members are located between the peripheries of the plates and the peripheral wall. 
Regarding claim 9, FABRITIUS teaches:  sealing members are located between the peripheries of the plates and the mating components (see Figures 1-3, which show sealing members (21, 23, 24, 121, 127) that are used to seal the peripheries of the plates (3, 103) to the mating components.
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have sealing members are located between the peripheries of the plates and the peripheral wall in the modified rotary internal combustion engine of HANSEN / GEIGER, in order to seal mating components (i.e. the plates and the peripheral wall), so that the working fluid in the rotor cavity is contained, as well as, the oil and coolant in the cavities of the end walls and plates are also contained, and therefore, keeps the engine from being hydro locked due to leakage of oil or coolant into the rotor cavity of the rotary internal combustion engine.
Regarding claim 10, the modified rotary internal combustion engine of HANSEN / GEIGER  fails to disclose the sealing members are located within the recesses defined by the plates.
Regarding claim 10, FABRITIUS further teaches:  the sealing members (23, 24) are located within recesses defined by the plates (see Figure 2).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the sealing members are located within the recesses defined by the plates in the modified rotary internal combustion engine of HANSEN / GEIGER, since placing seal members in recesses is well-known in the art, as evidence by FABRITIUS.  In addition, locating seals in the plates is disclosed by FABRITIUS, and therefore, would require only routine skill in the art to place recesses and sealing members in recesses in areas that require sealing for the benefit of preventing leakage across the seal members improving the operation of the engine and/or preventing failures, such as hydro locking the engine.
Regarding claim 11, the modified rotary internal combustion engine of HANSEN / GEIGER/ FABRITIUS discloses the claimed invention as discussed above (where the combination discussed in claims 9 and 10 discussed why it is obvious to have sealing members between the plates and the peripheral wall).  The modified rotary internal combustion engine of HANSEN / GEIGER/ FABRITIUS fails to disclose specifically that the sealing members are located within recesses defined by the peripheral wall. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the sealing members are located within recesses defined by the peripheral wall, since it has been held that rearranging parts of an invention involves only routine skill in the art.  Placing recesses and the seal members in the recesses defined by the peripheral wall versus placing seal members in the recesses of the plates, requires only routine skill in the art, since this is merely a rearranging of the working elements of the seals (i.e. the recess merely changes from the plate to the peripheral wall, which is also a matter of design choice and does not change the operation of the seal or the effect of the sealing).  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the modified rotary internal combustion engine of HANSEN / GEIGER as applied to claim 6 above, and further in view of BAIER (German Patent Publication DE 102010034979 A1, a machine translation was provided with the IDS and is used in the rejection below).
Regarding claim 7, the modified rotary internal combustion engine of HANSEN / GEIGER discloses the claimed invention, where GEIGER discloses the end wall having pockets (see Figure 1 of GEIGER) that are used for coolant water and oil (see claim 1).  However, the modified rotary internal combustion engine of HANSEN / GEIGER fails to disclose that the end walls have a plurality of ribs circumferentially distributed around the rotor cavity, and the pockets in communication with spaces defined between the ribs.
Regarding claim 7, BAIER teaches:  the end walls have a plurality of ribs (13) (see Figure 1) circumferentially distributed around the rotor cavity (see Figure 1), and the pockets  (14) in communication with spaces defined between the ribs (see Figure 1).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the end walls have a plurality of ribs circumferentially distributed around the rotor cavity, and the pockets in communication with spaces defined between the ribs in the modified rotary internal combustion engine of HANSEN / GEIGER, in order to provide the desired cooling for the rotary internal combustion engine that increases the heat dissipation, as well as, make the heat dissipation more uniform (see ¶0011 of BAIER). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the modified rotary internal combustion engine of HANSEN / GEIGER/ BAIER as applied to claim 7 above, and further in view of HUA (U.S. Patent Publication US 2011/0126795 A1).
	Regarding claim 8, the modified rotary internal combustion engine of HANSEN / GEIGER/ BAIER discloses the claimed invention as discussed above, however, fails to disclose the peripheral wall defines coolant conduits, the coolant conduits in fluid communication with the pockets.
Regarding claim 8, HUA teaches:  the peripheral wall (1) defines coolant conduits (15), the coolant conduits in fluid communication with the pockets (8) that are in the end walls (17) (see Figures 7 and 15, ¶0051).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the peripheral wall defines coolant conduits, the coolant conduits in fluid communication with the pockets in the modified rotary internal combustion engine of HANSEN / GEIGER/ BAIER, in order to provide cooling of the peripheral walls, which contain the combustion of the rotary internal combustion engine.  It would require routine skill in the art to also cool the peripheral walls of the rotary internal combustion engine since the peripheral walls are also exposed to the extreme heat caused by the combustion that takes place within the peripheral walls. 
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over JONES (U.S. Patent 4,137,024) in view of HANSEN.
Regarding claim 12, JONES discloses:  a rotary internal combustion engine (this is a non-limiting preamble, since the rotary internal combustion engine is not positively claimed in the body of the claim, and therefore, the preamble is given no weight) comprising: 
a rotor (34B, 72B, 74B); and 
a housing (12) circumscribing a rotor cavity (the rotor cavity is defined by the housing and the rotor with the housing defines chambers (A, B, C) (see Figures 1-3, 6, and 7)) receiving the rotor (see Figures 1-3, 6, and 7), the housing having a peripheral wall (22; 22A; 22B), end walls (18, 20; 18A, 20A; 18B, 20B) secured to opposed ends of the peripheral walls (see Figures 2, 4, and 7), and silicon carbide plates (50; 50A; 50B) located on inner sides of the end walls and facing the rotor cavity(see Figures 2, 4, and 7), the silicon carbide plates defining seal running surfaces in sealing engagement with end faces of the rotor (see Figures 2, 4, and 7, Column 4, lines 15-58), the silicon carbide plates being movable relative to the end walls (see Figures 2, 4, and 7, Column 4, lines 15-58, where the plates are movable by the springs press against them so that they engage the rotor).
	Regarding claim 12, JONES fails to disclose that the plates are made of silicon carbide.  
Regarding claim 12, HANSEN teaches:  a rotor (53, 56); and end walls (28, 29) secured to opposed ends of the peripheral walls (see Figures 1-3), and the end plates made of silicon carbide (Column 5, lines 25-41 that discusses the end walls are made of ceramic materials, which HANSEN earlier recited in the paragraph to include silicon carbide;) where the plates with silicon carbide faces the rotor cavity (see Figures 1-4, where the end plates that are made of the silicon carbide face the rotor cavity), the silicon carbide end plates defining seal running surfaces in sealing engagement with end faces of the rotor (see Figure 3, Column 5, lines 25-41 that discloses a coating (30, 31), as well as, the disclosure also recites that the plates (28, 29) are made of a ceramic material (i.e. silicon carbide).  In addition, HANSEN discloses that the end plates “maintain a fluid seal with the adjacent rotary structure”, where the adjacent rotary structure includes the rotor (see Figures 3 and 4), and therefore, meets the limitation of defining seal running surfaces in sealing engagement with end faces of the rotor).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the plates made of silicon carbide in the machine of JONES, in order to have a plate that has a  low coefficient of expansion, is wear-resistant, and requires a minimum of lubrication to maintain a fluid seal with the adjacent rotary structure (see HANSEN, Column 5, lines 32-41).
Regarding claim 13, the modified machine of JONES/HANSEN further discloses in JONES:  the end walls define recesses at the inner sides thereof, the plates received within the recesses (see Figures 2, 4, and 7).  
Regarding claim 14, the modified machine of JONES/HANSEN further discloses in JONES:  the end walls define abutment surfaces at the recesses (see Figures 2, 4, and 7, where the abutment surfaces is adjacent to the springs ( 56; 56A; 56B)) and oriented toward the silicon carbide plates (see Figures 2, 4, and 7), the silicon carbide plates spaced apart from the abutment surfaces (see Figures 2, 4, and 7, where the silicon carbide plates are spaced apart from the abutment surfaces due to the springs (56; 56A; 56B).  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the modified machine of JONES / HANSEN as applied to claim 12 above, and further in view of FABRITIUS (German Patent Publication DE 102008026920 A1, a machine translation was provided with the IDS, which is utilized in the rejection below).
Regarding claim 16, the modified machine of JONES / HANSEN discloses the claimed invention including the plates being made of silicon carbide (see discussion above), however, they fail to disclose: the end walls are made of a material different than that of the plates. 
Regarding claim 16, FABRITIUS teaches: the end walls (4) are made of a material different than that of the plates (11) (¶0005 discloses the end wall being made of a light metal, while the plate is made of cast iron).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the end walls are made of a material different than that of the plates, where the plates are made of silicon carbide in the modified machine of JONES / HANSEN, in order to reduce weight and provide the necessary cooling and oil passages in simple moldable components.  By having the end wall made of light metal, this provides the benefit of reducing the weight while maintaining properties to allow for the removal of heat.  Having the plate be silicon carbide, provides the wear resistance and a low coefficient of expansion, which faces the combustion engine chamber, as well as, the silicon carbide plate was disclosed by HANSEN in order to provide improved wear resistance with adequate resist the friction of the lands of the rotor (see Column 5, lines 25-41 of HANSEN).
Allowable Subject Matter
Claims 15 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to amended claim 1, where only some limitations (not all) of claim 2 where placed in the amended claim 1 is not persuasive.  Applicant argues that HANSEN already provided a wear plate, and therefore, one having ordinary skill in the art would not have complicated the structure by incorporation of GEIGER.  The Examiner respectfully disagrees, and will address the arguments below.  The Examiner has also rejected HANSEN in view of Legal Precedence based on applicant’s amendments to claim 1 (not previously examined, since it is broader in scope than previous claim 2/1), where the new rejection is necessitated by applicant’s amendment.  HANSEN discloses in Column 5, lines 40-41 that the plates (28, 29) can be ceramic materials, which from the disclosure, the plates are either coated or are made of a ceramic material (which applicant even argues).  The Examiner’s position is that making an end plate into two pieces (i.e. end walls with separate silicon carbide plates) requires only routine skill (see MPEP 2144.04 V.C Making Separable - In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)).  The separate components provide the benefits of being able to replace the silicon carbide plates when the plates become worn.  In addition, Figure 3 of HANSEN shows end walls (28, 29) and the silicon carbide material as (30, 31).  Making these elements as two separate components requires only routine skill in the art, and provides the benefits of serviceability, so that when the silicon carbide material wears down, a smaller/less complex component is easily replaceable.  In addition, the combination of HANSEN in view of GEIGER is also maintained, with the arguments addressed below.
With regards to applicant’s arguments of the combination of HANSEN with GEIGER for claims 1-11 and 20, these arguments are not persuasive (the arguments for dependent claims 2-11 is based on claim 1).  The Examiner had provided multiple reasonings as to why one having ordinary skill in the art would have combined HANSEN with GEIGER, where making the end walls as separate components has benefits including providing a wear plate between the rotor and the end walls that improves sealing and reduces blow-by losses (see ¶0006 and ¶0011 of GEIGER), the advantage of being able to easily replace the plates if they become worn, as well as, being able to add additional cooling passages in the end walls (see Figure 1, ¶0001) where the plates are used to seal the cooling passages, where the cooling passages provides the advantages of cooling the internal combustion engine.  The applicant has only argued one of the advantages that the Examiner has cited for the combination, specifically the improved sealing and reduction of blow-by losses.  The applicant argues that GEIGER coats the end walls, where coating (7) is put on plate (9).  GEIGER shows that the plate coated with silicon carbide is (7), and that the end walls are (3) are two separate components.  It is the Examiner’s position that making the plates and the end walls as two separate pieces requires only routine skill in the art, and provides many different advantages (see rejection above).  The Examiner is not persuaded that one having ordinary skill in the art would not have made these parts as separate components, due to additional advantages not argued by the applicant (i.e. being able to easily replace the plates if they become worn, as well as, being able to add additional cooling passages in the end walls (see Figure 1, ¶0001) where the plates are used to seal the cooling passages, where the cooling passages provides the advantages of cooling the internal combustion engine).  
Applicant argues with regards to claims 4 and 14 that GEIGER fails to disclose that the plate (7) is made of silicon carbide.  The Examiner’s position is that it requires only routine skill in the art to have the plate made of silicon carbide being separate from the end walls.  HANSEN discloses that a plate can be either coated or made entirely of the ceramic material (see  Column 5, lines 40-41).  GEIGER is utilized to show that having two separate components (i.e. plates and end walls is well-known in the art).  There is no inventive concept of having two separate components (i.e. a plate and the end wall), where the Examiner has provided multiple reasons as to why there is a benefit of having these parts as separate components.  Applicant further argues that one having ordinary skill in the art would not have modified HANSEN to create a problem that is disclosed by GEIGER.  The Examiner respectfully disagrees with this assessment, since the resulting engine of HANSEN with GEIGER has the improvement of being better cooled, and having a more easily replaceable components (i.e. the plates) when they are worn.  
The amendment to claim 12 has resulted in a different combination of prior art (see above for the rejection), where the arguments with regards to claims 12-19 are moot based on a new rejection necessitated by applicant’s amendment.
The dependent claims 2-11 and 13-19 are argued that they depend from claims 1 and 12, where the arguments are based on the independent claims should be allowed, and therefore, the dependent claims are allowable.  These arguments are not persuasive, and the arguments with respect to the combination of HANSEN and GEIGER are addressed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action (see above for the new rejections).  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	Regarding the claims that were previously presented (i.e. not modified by amendment) the Examiner has responded to applicant’s arguments (see above).  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746